Case 1:19-cv-OO744-ALC Document 7 Filed 01/25/19 Page 1 of 40

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOHN DOE,
Plaintiff,
-against-
NEW YORK UNIVERSITY,
Defendant.

 

 

January 24, 2019

Case No.

PLAINTIFF’S MEMORANDUM OF LAW
IN SUPPORT OF HIS MOTION BY ORDER TO SHOW CAUSE FOR A
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

BARTON LLP

J ames E. Heavey, Esq. (JH1551)
Laura-Michelle Horgan, Esq. (LR7799)
Michael C. Ward, Esq. (MW4565)

711 Third Avenue, 14th Floor

New York, New York 10017

(212) 687-6262

j heavey_(cr)harlomsq .com
lmhoraan{¢":r`}bzu'lonesq.com
mwardr`i}`.l.barlonesg.com

 

Attorneysfor Plaintijj”JohI/z Doe

Case 1:19-cv-OO744-ALC Document 7 Filed 01/25/19 Page 2 of 40

 

TABLE OF CONTENTS
TABLE OF AUTHORITIES ........................................................................................................... 2
STATEMENT OF FACTS .............................................................................................................. 8
STATEMENT OF LAW ............................................................................................................... 25
ARGUMENT ................................................................................................................................. 27
I. IN THE ABSENCE OF A COURT ORDER, JOHN DOE WILL SUFFER

IRREPARABLE HARM ........................................................................................................... 28
II. THE BALANCE OF HARMS WEIGHS IN FAVOR OF INJUNCTIVE RELIEF ...... 31
III. JOHN DOE IS LIKELY TO SUCCEED ON THE MERITS OF HIS CLAIMS ........... 31
A. The Complaint Alleges “Articulable Doubt” As to Outcorne of NYU’S Hearing .......... 32

B. The Complaint Alleges Substantially More Than a “Minimal Plausible Inference” of
Gender Discrimination .................................................................................................... 33
C. John Doe is Also Likely to Succeed on the Merits of His Additional Claims ................ 37

CONCLUSION .............................................................................................................................. 39

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 3 of 40

 

TABLE OF AUTHORITIES

Cases Pagegs[
Arthur Guz`nness & Sons, PLC v. Sterling Pub. Co.,

732 F.2d 1095 (2d Cir. 1984) ..................................................................................................... 21
Doe v. Colgate Univ.,

No. 17-3594-cv, 2019 WL 190515 (2d Cir. Jan. 15, 2019) ..................................... 23, 29, 30, 35
Doe v. Columbia Um'v,

831 F.3d 46 (2d Cir. 2016) ................................................................................................. passim
Doe v. Rensselaer Polytecmic lnstitute,

N0. 1:18-CV-1374, 2019 WL181280 (N.D.N.Y. Jan. 11, 2019) ........................................ 23, 27
Doe v. Syracuse,

341 F. Supp.3d 125 (N.D.N.Y. 2018) .................................................................................. 29, 32
Donohue v. Baker,

976 F. Supp. 136 (N.D.N.Y. 1997) ............................................................................................ 27
KF ex rel. CF v. Monroe Woodbury Central School District,

2012 WL 1521060 (S.D.N.Y. Apr. 30, 2012) ............................................................................ 22
Lz'lly v. Vl`rgim`a,

527 U.S. 116 (1999) .................................................................................................................. 27
Littlejohn v. Cily of New York,

795 F.3d 297 (2d Cir. 2015) ....................................................................................................... 29
Local 1814 Int'l Longshoreman's Assoc. AFL-CIO v. New York Shz`pping Assoc. Inc.,

965 F.2d 1224 (2d Cir.1992) ...................................................................................................... 22
McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973) ................................................................................................................... 29
Plaza Health Laboratories, Inc. v. Perales,

878 F.2d 577 (2d Cir. 1980) ....................................................................................................... 22
Prasad v. Cornell Universily, Civ. Action No. 5:15-cv-322,

2106 WL 3212079 (N.D.N.Y. Feb. 24, 2016) ........................................................................... 30
Reuters Ltd. v. Unl`ted Press Int'l, Inc.,

903 F.2d 904 (2d Cir.1990) ........................................................................................................ 22
Rolph v. Hobart and Willz`am Smith Colleges,

271 F. Supp. 3d 386 (W.D.N.Y. 2017) .................................................................... 30, 33, 34, 35
Towers Fin. Corp. v. Dun & Braa'street, ]nc.,

803 F. Supp. 820 (S.D.N.Y. 1992) ............................................................................................. 22
Yusufv. Vassar Coll. ,

35 F.3d 709 (2d Cir. 2016) ............................................................................................. 23, 29, 30
§fM
20 U.S.C. §§ 1681-88 ...................................................................................................................... 1
20 U.S.C. § 1681(a)23
Rules
Fed. R. Civ. P. 65 (b)(l)(A) ....................................................................................................... 1, 24
Fed. R. Civ. P. 65(a) ...................................................................................................................... 21
Fed. R. Civ. P. 65(b)(1) ................................................................................................................. 22

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 4 of 40

Plaintiff John Doe, through his undersigned counsel, respectfully submits this
Memorandum of Law, together with his Declaration, sworn to on January 23, 2019 (the “John Doe
Declaration”), and the exhibits thereto, and the Emergency Declaration of Michael C. Ward, Esq.,
sworn to on January 24, 2019 (the “Ward Declaration”), and the exhibits thereto, in support of his
application for a temporary restraining order against defendant New York University (“NYU”)
pursuant to Fed. R. Civ. P. 65 (b)(l)(A) to enjoin NYU from holding a “Sexual Misconduct
Hearing” that it has scheduled for Monday, January 28, 2019, or any other administrative or
disciplinary process on any other date arising from or related to John Doe’s alleged potential
violation of NYU’s “Sexual Misconduct, Relationship Violence, and Stalking Policy” (the “NYU
Policy”) until John Doe’s claims of gender discrimination under Title IX of the Education
Amendments of 1972 (20 U.S.C. §§ 1681-88 (“Title IX”), and claims under New York State law
are adjudicated by this Court.

John Doe also seeks a preliminary injunction against NYU: (i) enjoining NYU from taking
any action with respect to adjudicating any determination of John Doe’s responsibility for an
alleged violation of NYU’s Sexual Misconduct, Relationship Violence, and Stalking Policy
pending the ultimate resolution of this action; (ii) granting him discovery before any hearing by
this Court; and (iii) such other and further relief as the Court may deem just and proper.l

For the reasons set forth below, we respectfully submit that the Court should enter the
requested order or John Doe will suffer immediate, irreparable harm.

PRELIMINARY STATEMENT

Plaintiff John Doe, through his undersigned counscl, respectfully submits this

Memorandum of Law, together with his Declaration, sworn to on January 23, 2019, and the

 

' A Proposed Order to Show Cause is annexed to the Ward Declaration as Exhibit l.

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 5 of 40

exhibits thereto, and the Emergency Declaration of Michael C. Ward, Esq., sworn to on January
24, 2019, and the exhibits thereto, in support of his application for a temporary restraining order
and preliminary injunction against defendant New York University (“NYU”) pursuant to Fed. R.
Civ. P. 65 (b)(l)(A) to enjoin NYU’s Office of Student Conduct & Community Standards (the
“OSC”) from holding a “Sexual Misconduct Hearing” scheduled for January 28, 2019 because the
hearing will violate John Doe’s Title IX right to be free from gender discrimination as well as his
constitutional due process rights.

This case arises out of a single incident that was alleged to have occurred on the night of
March 17 into 18, 2017. The complainant, Jane Roe, first reported the incident to the NYU OSC
almost a year later, on February 21, 2018. Ms. Roe alleged that Mr. Doe had sexual intercourse
with her while she was incapable of giving consent due to alleged incapacity. At the time, NYU
was under severe pressure from its students and financial supporters to aggressively punish sexual
misconduct by males on campus. Among other things, on August 15 - 16, 2018, approximately
two weeks before NYU held a “Sexual Assault Hearing” regarding Mr. Doe’s alleged conduct, a
female student and alleged rape victim issued a series of social media posts alleging NYU had
failed her as a victim of sexual misconduct by declining to sanction two male students for alleged
nonconsensual sex. The post was distributed to at least 1000 people with other women
commenting, inter alia, that “I hope these protests and riots make NYU see that what they’re
pulling is detrimental to the entire female student body.”2 Also, immediately prior to NYU’s

further investigation of the Alleged Incident after an appeal, on October 20, 2018, T he New York

 

2 Other comments included: (i)“Absolutely horrifying. NYU is likely in for a year of protests, it’s
been brewing for ages. Women at our school are fed up”; and (ii) “NYU does not protect its female students . . . NYU
has failed me and countless other girls, teaching us that standing up for ourselves is a complete Waste of our time.”
Copies of these posts are annexed to the Ward Declaration as Exhibit 13.

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 6 of 40

Post published an article with the headline “Hundreds of sex misconduct incidents reported at
Cornell, NYU” and reporting that 100 sexual misconduct complaints were made in the first five
months of 2018 and quoted an NYU spokeswoman as stating that “our students feel more
comfortable coming forward to file these kind of reports.”3

As a result, NYU’s Title IX lnvestigators conducted a fundamentally biased and flawed
investigation with the intended result of issuing a report that concluded that there was sufficient
evidence of misconduct by Mr. Doe in order to proceed with a “Sexual Misconduct Hearing” with
the intended outcome of finding Mr. Doe, a male student, guilty of an alleged sexual assault on
Ms. Roe, a female student. Not surprisingly, the Hearing conducted by an NYU Adjudicator on
August 22, 2018, at a time of immense public and internal pressure on the University to punish
male sexual aggressors, indeed resulted in a finding that John Doe violated NYU’s school policy
by engaging in sexual intercourse with Ms. Roe while she was “incapacitated.” Based on his
finding, the Adjudicator imposed severe sanctions: John Doe was suspended for two and a half
years, declared a persona non grata, and had a notation placed on his transcript that he violated
NYU’s Code of Conduct.

John Doe appealed, and the Adjudicator’s decision was rejected by an Appeal Panel on
multiple grounds. First, the Panel found that there was not sufficient evidence that Jane Roe was
“incapacitated” as defined by NYU policy. Second, the Panel found that NYU lnvestigators failed
to identify and interview key witnesses Third, the Panel determined that exculpatory evidence
supporting that Jane Roe was not incapacitated was simply ignored by the Adjudicator. Plainly,
the OSC and NYU lnvestigators’ decisions to accept an unsupported accusatory version of the

alleged incident from Jane Roe and to not interview key witnesses who likely (and in fact, when

 

3 11llps:ffnvnn_st.cumr”l{l181’1UlJU;‘hundreds-of~sex-misconduct-inciclcl115-rennr|.ed-;11-:;01'11@||~nyw'.

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 7 of 40

later interviewed, did) have contradictory evidence demonstrates that they were motivated by bias
against male students in discharging their responsibilities to fairly investigate and adjudicate the
allegation against Mr. Doe. Based upon its findings, the Appeal Panel sent the matter back to the
OSC for “further investigation” and “further proceedings.”

After the appeal, the NYU lnvestigators interviewed no less than seven new witnesses and
issued a new investigation summary report in which it concluded, like its first report, that sexual
misconduct had occurred despite evidence to the contrary. Incredibly, NYU reached this result
even though the additional evidence collected by the NYU lnvestigators flatly contradicted Ms.
Roe’s version of events and precluded any possible finding of incapacitation. Of the seven witness
statements, three specifically support Mr. Doe’s position (K.S., C.G., S.S.) and three claim to have
no knowledge of the issues involved (N.W., R.A., A.M.). The remaining witness, W.C. was unable
to offer factual corroboration that Ms. Roe was incapacitated although he did offer that as his
opinion that she was “intoxicated.” He also admitted that Ms. Doe contacted him during the
investigation in March 2018 to remind him that he “saw me that night and how intoxicated I was”
and that she would like him to be a witness in the disciplinary proceeded.

On January 2, 2019, in the face of even more exculpatory evidence, the OSC notified John
Doe that it conducted this “further investigation” and that, yet again, they believed that there was
sufficient evidence of misconduct to be considered by an Adjudicator as to whether Mr. Doe
violated NYU policy and a second hearing will be held on January 28, 2019. However, in violation
of NYU’s own Procedure and the Appeal Panel’s Decision, and Mr. Doe’s due process rights,
NYU referred the matter to an “external adj udicator” for a “de novo determination” of the alleged
violation by John Doe. NYU is plainly not satisfied that its goal of punishing Mr. Doe was rejected

on appeal and it now improperly is seeking to have a “do over” by referring the matter to a fellow

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 8 of 40

“College and University Title IX” adjudicator and former sex crimes prosecutor, Hon. Jane Cutler
Greenspan. Not only is this a violation of the Policy, as detailed more fully below, but it continues
to demonstrate NYU’s bias and intention to do all that it can to ensure that Mr. Doe is found guilty.
Although NYU claims that Hon. Greenspan, despite her professional background, is “neutral,” it
has done nothing to establish that she has no prior history with the University or has any conflict
of interest that would call into question her ability to conduct the hearing fairly and impartially.
lndeed, NYU has refused to disclose any information to John Doe, including any potential conflicts
of interest that may exist, regarding its sudden appointment of Ms. Greenspan despite requests
from John Doe’s counsel.4

Unquestionably, John Doe faces the imminent harm of a fundamentally unfair, gender
biased, and prejudicial hearing in just a matter of days on January 28, 2019 that violates his due
process rights, his rights under Title IX, and which is being conducted in violation of NYU’s own
Procedure for alleged sexual misconduct. The hearing has been set up to achieve the result of
affirming NYU’s OSC’s determination that he is guilty of sexual misconduct and to impose all of
the sanctions that the school previously deemed fit as a result of that adverse finding to scapegoat
him for NYU’s prior shortcomings in addressing allegations of sexual abuse. The gap in his
educational transcripts will require John Doe to explain his wrongful suspension for sexual
misconduct when applying to any other undergraduate institution, for graduate school or future

employment, creating a permanent impediment to his ability to obtain admission to school, obtain

 

4 Surely NYU is also aware of pending legislation that Would dramatically alter the conduct of Title
IX proceedings in a fashion that is intended to provide more balance and protection to the accused in these
circumstances See |nlns:N\\'ww.nytimcs.cumf,'ZU1811 |fléfilsfnu|itics;'hets\-'-devns~lil|e~ix.hlml (stating “Education
Secretary Betsy DeVos unveiled a highly anticipated overhaul on Friday of the rules governing campus sexual assault,
reducing the liability of colleges and universities for investigating sexual misconduct claims and bolstering the due
process rights of defendants, including the right to cross-examine their accusers . . . The regulations will now face a
60-day public comment period before they are final.”) The comment period for the new guidelines will expire in a
matter of days, on January 28, 2019, and it is anticipated that the guidelines will be finalized shortly thereafter.

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 9 of 40

future employment and his reputation more generally. Even if John Doe were able to transfer to
another university, he will not have the benefit of having a degree from NYU and its prestigious
Tisch School of the Arts in his desired area of employment, film. Moreover, as a result of this
ongoing arbitrary and biased process conducted in violation of his constitutional rights, Mr. Doe
is suffering ongoing, severe emotional distress and his academic performance is, and will continue
to, suffer. Doe Decl., 1111 15-17. Mr. Doe should not be forced to endure the stress of a re-trial
conducted by a former sex crimes prosecutor at NYU’s latest whim at the start of a new school
semester.

Accordingly, for the reasons set forth herein, John Doe respectfully requests that this Court
issue a temporary restraining order to stop the scheduled “Sexual Misconduct Hearing” from
occurring on January 28, 2019 as scheduled and a preliminary injunction against NYU enjoining
it from, inter alia, making any determination of John Doe’s guilt until his claims before this Court
are adjudicated.

STATEMENT OF FACTS

A. The Alleged Incident

John Doe and Jane Roe met during the fall semester of the freshman year of college while
residing on the same floor of their dormitory.5 Thereafter, they would talk and message one
another and occasionally hang out. Id. , pp. 2, 5-6. The Alleged Incident occurred during the night
of March 17 - 18, 2017. Id. On March 17, 2017, Ms. Roe, who is an acting student at the Tisch
School of Arts at NYU, participated in making a short film. Id., p. 2. After filming, at around

9:00PM, Ms. Roe says that she and other Tisch students and her friend from out of town, E.G.,

 

5 Investigation Summary Report issued by NYU Title IX lnvestigators on June 11, 2018, hereinafter
the “First Investigation Summary Report,” p. 2. A copy of the First Investigation Summary Report, with all names
and identifying facts redacted is annexed as Exhibit 4 to the Ward Declaration.

 

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 10 of 40

went back to the room of a fellow student, R.A., for a party. Id., pp. 2-3.6 By her own account,
Jane Roe was “upset about something” and was drinking at the party. Ia'. , p. 3. Further
investigation revealed that Ms. Roe expressed feelings of rejection by N.W., who was at the party
with another girl, C.G. Ms. Roe sent a text message to her friend, W.C., on or after 11:32PM from
the party stating that she “’feltfat and notpretty’ and that she was ‘ok, but wantea1 to kiss someone
right now. ”’ See November 27, 2018 lnvestigation Summary Report, a copy of which is annexed
to the Ward Decl. as Exhibit 11.

According to Ms. Roe, she left the party and walked to meet her friend, W.C., in the
courtyard of the dorm. Ia'. She then went back to W.C.’s dorm room, spoke with him for about
40 minutes about another girl, and then went back to the party. Ia'. Ms. Roe claims that she was
escorted home from the party by R.A. and her girlfriend, E.G. Ia'. At 10:44PM, Ms. Roe sent a
text to Mr. Doe via the Facebook Messenger application stating “Hey!”7 Ms. Roe’s friend, E.G.,
said Ms. Roe previously told E.G. that she thought John Doe was “cute” and “expressed an interest
in him” which E.G. “’inferred to be romantic in nature.”’ See First Investigation Supp. Rpt., p. 3.

According to Mr. Doe, he and his friend, W.M., encountered Ms. Roe in the dorm elevator
upon returning from a bar and then an off-campus apartment at some point that night. First
Investigation Summary Rpt., p. 6. This is the first time Mr. Doe encountered Ms. Roe on the night

of the Alleged Incident since he had been at a bar and then a friend’s apartment off-campus. Ia’.

 

6 E.G. is a first year student studying criminology in Australia. She attended high school with Jane
Roe in Colorado and Was visiting her at NYU on the day of the Alleged Incident. E.G. told investigators that she and
Ms. Roe “became ‘really close”’ during their senior year of high school to the extent that Ms. Roe became “’another
member of [her] family.” See Investigation Supplemental Report, dated July 24, 2018, hereinafter the “First
Investigation Supplemental Report, “ p. 3. A copy of the July 24, 2018 First Investigation Supplemental Report is
annexed to the Ward Declaration as Exhibit 5.

7 See Text Message Conversation submitted by Jane Doe and annexed to the First Investigation
Summary Report at Ex. 4 to Ward Decl.

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 11 of 40

Mr. Doe says that he conversed with Ms. Roe in the presence of his friend W.M. and by his
observation she was “’normal, fully conscious, and able”’ and that there “’nothing unusual about
how she was speaking,” such as slurring and she was walking unassisted and without stumbling.
Id. Ms. Roe and Mr. Doe mutually expressed the desire to “hangout sometime” and then parted
ways. Id. Ms. Roe’s friend, E.G., recorded three videos of Ms. Roe in which she is seen joking
around and eating in her dorm room. Id. p. 2.8

At 2:37AM, Mr. Doe responded to Ms. Roe’s message from earlier that night and said
“Hey” with a smiling emoji.9 The ensuing back and forth text messages between John Doe and
Jane Roe were coherent and properly punctuated.10 After this initial exchange, Mr. Doe texted:
“Wanna go to the study room” and Ms. Roe stated: “Haha sure.” Id. Critically, Ms. Roe described
her level of intoxication at the time to Mr. Doe by texting: “I’m drunkish.” Id. Ms. Roe then left
her room to meet Mr. Doe in the study room. First Investigation Rpt., p. 4. Ms. Roe’s friend,
E.G., was present in Ms. Roe’s dorm room at the time she left to go meet John Doe. Id.

According to Ms. Roe, after she met Mr. Doe in the study room, they made out and she
voluntarily kneeled down to perform oral sex on him. Id. She then claims that Mr. Doe “indicated

663

that he wanted to engage in sexual intercourse” and used coercive”’ language to encourage her
and she specifically recalled that he said “come on” and “it’sfine, no one will come in the study

room.” Id. Ms. Roe confirmed that John Doe did not “threaten her or physically force her to

 

8 Ms. Roe submitted these videos to the Title IX investigators after receiving an initial report from
them as evidence “to show how drunk I was.” See First Investigation Summary Rpt. at Ex. 5 to Ward Decl.,
Complainant Response. The videos are undated and there are no time stamps.

9 See Text Message Conversation submitted by Jane Doe and annexed to the First lnvestigation
Summary Report at Ex. 4 to Ward Decl.

10 For example, when Mr. Doe asked what she was doing, Ms. Roe said “Just sitting in my room.” Ia’.
Then, when Mr. Doe asks her how her night was she says “It was so good/ Yours?” Id. In response to Mr. Doe
stating that there was some drama between his friends, Ms. Roe said “Ohhhh shit I hate drama What kind of drama?”
Id.

10

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 12 of 40

engage in intercourse.” Id Ms. Roe also recalled that Mr. Doe asked during intercourse if she
was on birth control and she said “yes, but [she] told him not to come inside [her].” Id. She also
recalled rearranging her clothes and leaving the study room. Id. Therefore, although Jane Roe
claims to have “blacked out” and “come to” during intercourse (id.), by her own account, she
recalls specific conversations and events (including voluntary sexual activity) before, during, and
after having intercourse with Mr. Doe, thus indicating that she was not in any state even close to
incapacitation.

According to Mr. Doe, when he got to the study room, he and Ms. Roe kissed for
approximately five to ten minutes. Id., p. 6. Ms. Roe then moved her hand to his groin and he
moved his hand to her breasts. Id. He then moved his hand under her skirt and Ms. Roe consented
to digital penetration Id. She also consented to perform oral sex on Mr. Doe, Id Mr. Doe then
asked Ms. Roe if she wanted to engage in intercourse and if she wanted to go to her room, his
room, or stay in the study hall. Id. Mr. Doe said that Ms. Roe responded that he should “ ’just fuck
me here.”’ Id. Mr. Doe said that they engaged in intercourse for five to six minutes. Id. According
to Mr. Doe, Ms. Roe was not drunk at the time of the Alleged lncident; he did not smell or taste
alcohol on her. Id 11 After the encounter, Mr. Doe said he and Ms. Roe left the study hall room
and went to their separate rooms. Id. Mr. Doe said Ms. Roe again walked without the need for
assistance and without stumbling or giving any other indication that she was overly intoxicated,
much less incapacitated. Id Several days later, on March 27, 2018, Mr. Doe contacted Ms. Roe

to ask if she was upset by the encounter in the study room.12 Ms. Roe responded and said she felt

 

]' It is undisputed that Mr. Doe was not present When Ms. Roe allegedly consumed alcohol earlier in
the evening and he did not consume any alcohol or drugs with her. ld.

12 See Text Message Conversation submitted by Jane Doe and annexed to the First Investigation
Summary Report at Ex. 4 to Ward Decl.

11

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 13 of 40

like Mr. Doe had taken advantage of her. Id. Mr. Doe was shocked to receive such a message
because her statements and, by text message, told Ms. Roe that he “had the impression that it was
consensual” but nonetheless apologized that she was perceiving her feelings that way,
understanding that she may have been embarrassed, as was he, that they had engaged in prolonged
3

sexual activity in a very public space in their dorm.l

B. NYU’s Sexual Misconduct, Relationship, Violence, and Stalking Policy (heretofore
defined as the “NYU Policy”)

The NYU Policy in effect at the time of the alleged incident was issued by NYU’s Deputy
Chief of Staff, the Office of the President, and Senior Vice President for Student Affairs and went
into effect on April 19, 2018.14 The “Responsible Officers” for the NYU Policy are the Director
of the Office of Student Conduct and Community Standards and NYU’s Title IX Coordinator. Id.,
p. 1.15 The NYU Policy defines “Non-Consensual Intercourse” as “having or attempting to have
sexual intercourse with another individual (i) by force, threat of force, or coercive conduct; (ii)
without affirmative consent; or (iii) where that individual is incapacitated.” ]d., Sec. VIl (B)(l).
“Affirmative consent” is defined as “a knowing, voluntary, and mutual decision among all
participants to engage in sexual activity . . . can be given by words or actions, as long as those
words or actions create clear permission regarding willingness to engage in sexual activity.” Id.,
Sec. VIII(A). By the Policy, “[i]n evaluating whether affirmative consent was given, consideration
will be given to the totality of circumstances, including but not limited to the extent to which a

Complainant affirmatively gives words or actions indicating a willingness to engage in sexual

 

13 See Text Message Conversation submitted by Jane Doe and annexed to the First Investigation
Summary Report at Ex. 4 to Ward Decl.

14 A copy of the NYU Policy is annexed to the Ward Declaration as Exhibit 6.

15 The NYU Office of Student Conduct is herein referred to as the “OSC.”

12

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 14 of 40

activity; whether a reasonable person in the Respondent’s position would have understood such

person’s words and acts as an expression of consent; and whether there are any circumstances,

known or reasonably apparent to the Respondent, demonstrating an incapacity to consent.” Id.
Additionally, the NYU Policy defines “incapacitation” in relevant part as follows:

An individual who is incapacitated lacks the ability to knowingly choose to
participate in sexual activity or make informed, rational judgments and thus cannot
consent to sexual activity. lncapacitation is defined as tire ia.ability, temporarily
or permanently, to give consent because rm individual is rrzeatally ami/or
physically llelpless, being involuntarily rasrraiaedj asleep, mrconseioas, or
unaware tlrai sexual activity is ocearria,e. Mentally helpless means a person is
rendered temporarily incapable of appraising or controlling one’s own conduct.
Physically helpless means a person is physically unable to communicate
unwillingness to an act.

Where alcohol or other drugs are involved, incapacitation is a state beyond
rlrmrltemress or irzloxlcalioa. The impact of alcohol and other drugs varies from
person to person; however, warning signs that a person may be approaching
incapacitation may include slurred or incomprehensible speech, vomiting, unsteady
gait, combativeness, or emotional volatility. Evaluating incapacitation also
requires an assessment of whether a Respondent knew or should have been aware
of the Complainant’s incapacitation based on objectively and reasonably apparent
indications of impairment when viewed from the perspective of a sober, reasonable
person in Respondent’s position . . .

Id. at Sec. VIII (C). (Emphasis added.)

ln order to enforce the NYU Policy, NYU instituted policies and procedures called the
“Reporting, lnvestigating, and Resolving Sexual Misconduct, Relationship Violence, and Stalking
Complaints Against Students,” hereinafter referred to as “NYU Procedure.”16 Among other things,
NYU Procedure provides that “[t]he Investigation typically will be completed within tltirlv- nH
d_a§ from initiation of the Investigation,” (id., Sec. III(I)), and that “[t]ypically a hearing will be

held within sixQ days of the initiation of the Investigation.” Id., Sec lV(B)(l).17 Moreover, NYU

 

16 A copy of the NYU Procedure in effect at the time of the Alleged Incident is annexed to the Ward
Declaration as Exhibit 7.

17 Emphasis added.

13

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 15 of 40

Procedure provides that the “Selection of Adj udicator,” including a decision to refer the matter to
an “extemal adjudicator,” should be done ‘“pre-lreariag.” Id., Sec. IV(A). The reasons stated in
the NYU procedure for appointment of an external adjudicator include the presence of a conflict
of interest, when the Complainant is not a member of the NYU community, or when a matter
presents complex evidentiary issues. Id. at Sec. lV(A)(Z).

C. T he “First NYU Investigation”

According to one of the NYU lnvestigators, Jane Roe first lodged a complaint with NYU’s
Title IX office nearly one year after the alleged incident, on or about February 21, 2018. Ward
Decl., 11 18.18 The initial investigation of Ms. Roe’s Complaint was conducted by two Title IX
investigators at NYU, Jacqueline Comell (“Cornell”) and Samuel Hodge (“Hodge”), as well as
Daisy Tomaselli (“Tomaselli”), an assistant Title IX investigator (collectively the “NYU
lnvestigators”).19 Although it is NYU’s practice to complete an investigation in 35 days (see
supra, Sec. B), the First NYU Investigation was not concluded until 111 days later, on June 11,
2018. Id., p. 1.

The NYU lnvestigators conducted a single interview of Ms. Roe on March 19, 2018, which
was one full year and one day after the alleged incident occurred. Id. As summarized above, by
her own account to the Title IX investigators, Ms. Roe recalled voluntarily consenting to perform
oral sex immediately prior to sexual intercourse. See supa, Sec. A. She also recalled a specific
conversation with Mr. Doe as they were engaging in intercourse about birth control. Id. She also

recalled events immediately following intercourse Id. Plainly, by any objective view of her own

 

18 By Ms. Roe’s account, in the intervening time between the Alleged Incident and her reporting of it,
she developed a new group of friends and was empowered to come forward With her allegation. Ward Decl., 11 23.

19 A copy of the Investigation Summary Report for the First NYU Investigation, dated June 11, 2018,
is annexed to the Ward Declaration as Exhibit 4.

14

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 16 of 40

testimony, Jane Doe was not “incapacitated” as that term is defined by the NYU Policy to mean
“ir.'volnntarily restrainerl, asleep. nnr.'ons¢:'icms1 or unaware flint sexnal activity is occrn'rine.”
NYU Policy, Sec. VIII (C). (Emphasis added.) Moreover, in a series of coherent text messages
between Ms. Roe and Mr. Doe immediately before the Alleged lncident, she confirmed to him that
she was “drunkish.”Z° Thus, by her own contemporaneous assessment, she was clearly not in “a
state beyond drunkenness or into.rication” which would constitute “incapacitation” as defined by
the NYU Policy when drugs and alcohol are involved. NYU Policy, Sec. VIII (C). (Emphasis
added.) There is no evidence whatsoever that Ms. Roe ever exhibited any of the “warning signs
that a person may be approaching incapacitation” in the presence of John Doe such as “slurred or
incomprehensible speech, vomiting, unsteady gait, combativeness, or emotional volatility.” NYU
Policy at Ex. C to Ward Decl., Sec. VIII (C).

Nonetheless, on March 22, 2018, Mr. Doe received an email from NYU’s Title lX
Coordinator asking him to meet to discuss “allegations that [he] may have engaged in prohibited
misconduct in violation” of the NYU Policy. In violation of Title IX, and its own NYU Procedure,
NYU’s March 22nd notice to Mr. Doe did not provide any details about the alleged misconduct
such as the “location and factual allegations concerning the violation,” or cite the section of the
Policy that Mr. Doe allegedly violated. See NYU Procedure at Ex. D to Ward Decl., Sec. IV(A)(3).
Contrary to current Title IX guidance, Mr. Doe was not provided sufficient details of the Alleged
Incident or given sufficient time to prepare for his initial interview on April 13, 2018 by the NYU
Investigators. He was interviewed again on May 3, 2018. See Investigation Summary Report at
Ex. E to Ward Decl., p. 1. The NYU lnvestigators also reviewed the text messages and videos

submitted by Ms. Roe as well as written responses from Ms. Roe and Mr. Doe to an initial draft

 

20 See Text Message Conversation submitted by Jane Doe and annexed to the First Investigation
Summary Report at Ex. 4 to Ward Decl.

15

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 17 of 40

of their report. Id., p. 2. On the face of their report, the NYU lnvestigators either deliberately or
unreasonably failed to speak with multiple crucial witnesses to Ms. Roe’s alleged level of
intoxication and ignored evidence that contradicted her allegation of sexual misconduct

M, the NYU lnvestigators did not interview W.C., a male student in the same dorm who
Ms. Roe said she messaged, went back to his room, and spoke with for at least 40 minutes shortly
before the Alleged Incident. Incredibly, NYU deliberately chose not to interview W.C. because
they believed he would not have relevant information or his statements would be duplicative of
the testimony of Ms._ Roe’s out-of-town girlfriend, E.G. Ward Decl., 11 19. M, the NYU
lnvestigators failed to interview at least four individuals identified by Jane Doe who were present
at R.A.’s party and could have potentially witnessed her drinking and/or her condition, N.W.,
A.M., S.S., and C.G. Lird, NYU lnvestigators failed to interview Ms. Roe’s suitemate, K.S.,
who was home and sober when Ms. Roe returned from partying that night.

In addition to failing to interview key witnesses, the NYU lnvestigators committed
numerous other material procedural errors in the First Investigation including failing to obtain and
review surveillance tapes from the dorm that night which would have affirmatively shown Ms.
Roe’s condition and failing to follow up on the “test study” that Ms. Roe was engaged in for the
medication Lexapro which is prescribed for anxiety and depression and how those facts could have
impacted her impressions and recollection of events. Ward Decl., 11 22. Based upon this extremely
limited and inherently flawed “investigation” of events, the NYU Investigators, “in consultation
with other University administrators,” determined that there was sufficient evidence to hold a
Sexual Misconduct Hearing to determine whether Mr. Doe violated NYU’s Policy. Id. pp. 8-9.

At the time it reached this decision, however, NYU itself plainly was aware of the lack of

evidence of any misconduct by John Doe, On June 13, 2018 -- the day after the Title IX

16

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 18 of 40

investigators concluded their report on June 12, 2018 -- the Director of the OSC, Craig Jolley
(“Jolley”), asked the Title IX investigators to interview three additional witnesses: (i) R.A. (the
student that had a party on the night of the alleged incident and whom Ms. Roe alleges had to help
her horne because she was so drunk); (ii) W.M. (who was visiting Mr. Doe that night and present
when they saw Ms. Roe in the elevator); and (iii) E.G. (Ms. Roe’s high school friend who was
visiting from out of town).21 These witnesses provided absolutely no evidence of misconduct
Indeed, R.A. refused to be interviewed and W.M. said he saw Ms. Roe in the elevator and she was
not incapacitated. Id, pp. l, 5-6.

Significantly, when investigators spoke to Ms. Roe’s friend, E.G., she contradicted Ms.
Roe’s claim of an alleged sexual assault. While Ms. Roe claims that R.A. and E.G. had to assist
Jane Doe back to her dorm room from R.A.’s party because she was intoxicated, E.G. said this did
not happen.22 According to E.G., Ms. Roe left her at R.A.’s party and they met up later in Ms.
Roe’s dorm room. Id., pp. 3-4. Also, E.G. said that although she took the videos submitted by
Ms. Roe, she believed Ms. Roe was exaggerating her level of intoxication for the camera to make
E.G. laugh. Id Furthermore, E.G. said Ms. Roe did not make any statements indicating that Ms.
Roe was in “a state beyond drunkenness or intoxication.” NYU Policy at Ex. 6 to Ward Decl.,
Sec. VIII (C). (Emphasis added.) To the contrary, E.G. said Ms. Roe clearly told E.G. that “she
was leaving to go meet up with ‘the boy”’ and left the dorm room of her own free will. Id., p. 4.

E.G.’s testimony which is contrary to any finding of incapacitation was simply disregarded by the

 

Adjudicator.
21 See First Investigation Supp. Rpt. at Ex. 5 of Ward Dec., p. 1.
22 R.A. was later interviewed and also has no recollection ofthis. See infra p. 22.

17

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 19 of 40

ln sum, despite a complete lack of evidence, and new evidence disproving Ms. Roe’s
allegations obtained at Jolley’s direction, NYU nonetheless determined for a second time that there
was sufficient evidence to proceed to a Sexual Misconduct Hearing, See First lnvestigation Supp.
Rpt. at Ex. B of Ward Dec., p. 1. Once again, by failing to fully investigation the Alleged Incident
and to consider the evidence neutrally to both students, NYU violated John Doe’s due process
rights and Title IX rights by proceeding to a “Sexual Misconduct Hearing” without sufficient
evidence.

D. T he “Sexual Misconduct Hearing”

NYU conducted a “Sexual Misconduct Hearing” (the “Hearing”) on August 22, 2018, a
full year and five months after the Alleged Incident.23 The Director of NYU’s OSC, Jolley (who
had participated in the investigation), was designated the “Adjudicator” for the Hearing and he
was represented by Jeffrey Metzler, Esq., (“Metzler”) an attorney from the NYU Office of General
Counsel. Id. , p. 1. Mr. Doe and Ms. Roe were present. Shortly before the Hearing, NYU notified
Mr. Doe that he would be only permitted one person to attend the hearing on his behalf, which was
his attorney, Mr. Ward. Ward Decl., 11 11. The Hearing was also attended by one of the Title IX
investigators, Hodge. Id Also present from NYU were Assistant Directors of the OSC, Colleen
Maeder (“Maeder”) and Mathew Shepard (“Shepard”). Id. No witnesses to the alleged incident
attended the Hearing in person. Ward Decl., 11 12. However, Ms. Roe’s out-of-town friend, E.G.,
and Mr. Doe’s friend, W.M., appeared by Skype. Id.

At the Hearing, Hodge provided a summary of the investigation conducted by his office.

Ward Decl., 1111 18-20. Thereafter, Jane Doe, as the Complainant, provided her account of the

 

23 Ward Decl., 1[ 11, annexing a copy of the NYU Summary and Decision of Sexual Misconduct
Hearing, dated August 22, 2018, With all names and identifying facts redacted, hereinafter the “NYU Decision,” as
Exhibit 8.

18

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 20 of 40

Alleged Incident and was questioned by the Adjudicator. Id, 21. Mr. Doe’s attorney, Mr. Ward,
was not permitted to question the Complainant. Id., 1111 22-23. Instead, he was directed to provide
written questions to the Adjudicator for consideration Id. Despite the many inaccurate statements
and blatant inconsistencies in the Complainant’s account of events, the Adj udicator chose to ignore
several key questions submitted to him by Mr. Ward on Mr. Doe’s behalf. Id

John Doe then gave his account of the Alleged Incident and answered questions from the
Adjudicator. W.M., testifying by Skype, said that when he and Mr. Doe encountered Ms. Roe in
the elevator around 2:00Al\/1, she was exhibiting no signs of overt intoxication. Id., 11 26. Ms.
Roe’s friend, E.G., also testifying by Skype, said Ms. Roe did not display any level of behavior
that would have prompted E.G. to be concerned for her when she left the dorm room. Id., 11 25.
Also, although E.G. testified that the videos submitted by Ms. Roe were taken on the night of the
Alleged Incident, she said that she believed Ms. Roe had exaggerated her level of intoxication and
E.G. thought it was a joke and that Ms. Roe was trying to make her laugh. Id Indeed, this is plain
on the face of the videos. Id

The standard that should have been applied by the Adjudicator was whether a violation of
the NYU Policy in effect at the time of the alleged incident was violated by a preponderance of
the evidence. Despite clear, affirmative evidence to the contrary, the Adjudicator found that
“[c]onsidering the totality of these circumstances, l find that a preponderance of the evidence
supports that the Complainant was in a condition of incapacitation on the night of March 17,
2017, that a reasonable sober person in the position of the Respondent should have recognized this
condition, and that the Respondent nonetheless engaged in sexual intercourse with the
Complainant. NYU Decision at p. 5. (Emphasis added.) Based upon the Adjudicator’s decision,

NYU imposed the following sanctions on Mr. Doe: (i) a suspension for five semesters; (ii) a

19

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 21 of 40

declaration that Mr. Doe would be a persona non grata at NYU during the term of his suspension;
(iii) a notation placed on his academic transcript that he was suspended after a finding of
responsibility for a code of conduct violation that would remain on his transcript for no less than
one year after the conclusion of Mr. Doe’s suspension after which he would have to apply to NYU
for removal of the notation, (iv) submit to a reenrollment process as a condition for returning to
NYU; and (v) have no contact with Ms. Roe (either directly or by third parties) during the
remainder of his enrollment at NYU. See Aug. 27, 2918 Decision lmposing Sanctions, a copy of
which is annexed to the Ward Declaration as Exhibit 8.

Plainly, the First lnvestigation, the Supplemental lnvestigation, the Sexual Misconduct
Hearing, and the Adjudicator’s Decision against Mr. Doe were motivated by gender bias with the
intended result of finding John Doe in violation of NYU Policy against sexual misconduct whether
or not this outcome was supported by an objective view of the totality of evidence. Thus, NYU
violated Mr. Doe’s due process and Title IX rights. The gender bias against Mr. Doe is abundantly
clear from enormous pressure on the University at the time to punish male sexual aggressors.
lndeed, at the time of the Hearing, NYU continued to follow then-withdrawn guidance issued by
the United States Education Department’s Office of Civil Rights (“OCR”). See Compl., 11
38. Specifically, on April 11, 2011, OCR issued a “Dear Colleague” letter to colleges and
universities, which required schools to adopt a relatively low burden of proof ~ “more likely than
not” - in cases involving sexual misconduct, including assault. Id. The Dear Colleague Letter
further stated that schools should “minimize the burden on the complainant,” transferring alleged
perpetrators, if necessary, away from shared courses or housing. Id. The Dear Colleague Letter,
while not completely ignoring due process concerns, suggested that school should focus more on

victim advocacy. Id. The Dear Colleague Letter also stated that schools should give both parties

20

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 22 of 40

the right to appeal a decision, which amounts to double jeopardy for an accused student. Id. As
described by NPR, that Dear Colleague Letter was a “first warning shot” at colleges and
universities to step up increased enforcement of Title IX. Id. As discussed below, this Dear
Colleague Letter was withdrawn in September 2017, yet NYU prosecuted John Doe in 2018 in
accordance with its glaring bias against male students accused of sexual misconduct. Id

Furthermore, statements made by the Adjudicator in his Decision are a clear manifestation
of the gender bias against Mr. Doe. Jolley states that “[w]hile l understand that the Respondent
subjectively feels that he engaged in no wrongdoing, I will note that my determination of sanctions
has also considered his apparent failure to recognize the impact and harm of his conduct. During
the hearing, the regrets repeatedly expressed by Respondent seemed to be only about the location
of the sexual activity and not wearing a condom, with no apparent understanding or reflection
about how the situation has impacted the Complainant.”24 This statement is profound in that the
Adjudicator admits that his decision was not the product of an objective view of the evidence, but
rather motivated by his own bias that Jane Roe, as the female, was a victim of her encounter with
John Doe, the male. Indeed, in the face of both written evidence (the text messages) and testimony
from friends to the contrary, the Adjudicator wholly credits Ms. Roe’s version of events and
admonishes Mr. Doe for not being sorry as the Adjudicator thought he should have been for his
encounter with Ms. Roe which, by all credible evidence, was completely voluntary.

E. Appeal of the Adjudicator’s Decision and Remand by the Appeal Panel

Mr. Doe timely appealed the Adjudicator’s Decision to NYU’s Appeal Panel, citing NYU’s
failure to “investigate equitably material facts probative of the Complainant’s alleged intoxication,

which are material procedural matters in fairly determining this matter and, worse, breaches of

 

24 See Aug. 27, 2918 Decision Imposing Sanctions at Ex. 8 to Ward Decl.

21

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 23 of 40

NYU’s responsibilities under Title IX.”25 Following discussions between Mr. Doe’s counsel and
NYU’s Office of the General Counsel after Mr. Doe’s appeal was filed, NYU agreed to stay its
immediate suspension of Mr. Doe pending outcome of the appeal. Ward Decl., 11 19. Thus, Mr.
Doe is presently in his junior year of college and is scheduled to return to classes next week. Doe
Decl., 11 1.

On October 1, 2018, the Sexual Misconduct Appeal Panel, comprised of Kate Baier,
Christopher Bledsoe, and Daniel Holub, issued a Sexual Misconduct Appeal Panel Decision
holding that the Adjudicator’s finding of “sufficient evidence” of sexual assault due to Ms. Roe’s
alleged incapacitation as defined by NYU Policy was in error.26 In its Decision, the Appeal Panel
cited specific evidence inconsistent with the Adj udicator’s finding of incapacitation, including the
text messages Ms. Roe herself submitted to the investigators, and the statements provided by Ms.
Roe’s friend, E.G., that “she did not remember helping Complainant back to her room and told
lnvestigators that she believed Complainant was exaggerating her level of intoxication when the
videos were taken.” Id, p. 7.

The Appeal Panel also found that NYU’s Title IX lnvestigators did not interview witnesses
“who may have evidence that is highly probative of Complainant’s level of intoxication prior to
her sexual encounter with Respondent - prior to the hearing.” Id., p. 8. Plainly, the only
explanation for NYU’s failure to conduct a proper investigation and hearing is gender bias against
Mr. Doe resulting from pressure on colleges, and NYU specifically, to take allegations by female

students of sexual assault seriously and punish male perpetrators harshly. See supra, Sec. D.

 

25 A copy of Mr. Doe’s appeal, dated September 4, 2018, hereinafter the “Appeal Panel Decision,” is
annexed to the Ward Declaration as Exhibit 9.

26 A copy of the Sexual Misconduct Appeal Panel Decision, dated October 1, 2018, is annexed to the
Ward Declaration as Exhibit 10.

22

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 24 of 40

Based upon its Decision, the Appeal Panel sent the matter back “for further investigation” and
“further proceedings.” Id., pp. 6, 8.27

F. “Further In vestigation” Mandated by the Appeal Panel

A full fifty-eight days later, on November 27, 2018, the NYU lnvestigators issued a new
“Investigation Summary Report” to Jolley.28 The Post-Appeal Report now included interviews of
no less than seven additional witnesses not previously interviewed by the NYU lnvestigators prior
to the Hearing. Id., pp. 2-3. This new testimony completely and unequivocally precludes any
possible finding that Ms. Roe was in a state of “incapacitation” at the time of the Alleged Incident
and further discredits her version of events. For instance, contrary to Ms. Roe’s claim that she was
so drunk when she left R.A.’s party that she had to be “’half walked, half carried”’ back to her
dorm by E.G. and R.A. (see First Investigation Summary Report at Ex. E, p. 3), R.A. (like E.G.)
had no recollection of this. In fact, R.A. could not recall whether Jane Roe was even at the party.
(See Post-Appeal Investigation Summary Report, p. 16.) Ms. Roe’s suitemate, K.S. said she M

CG’

saw Ms. Roe drunk to the point of being sloppy’ or obnoxious”’ and had a specific recollection
of Jane Roe being “’proud”’ of the encounter with Mr. Doe in the days after it happened and being

“’surprised”’ when she later learned that Ms. Roe was characterizing the encounter as “’rape.”’

 

27 Although the Appeal Panel stated that its authority to reverse the Adjudicator’s Decision solely on
“previously unavailable relevant evidence that could affect the outcome,” (Id, at p. 6, citing Section IV(D)(2) of NYU
Procedure) on the ground that Respondent Was not provided with the identity of key witnesses, the Decision is also
plainly based upon “(1) material procedural error[s]” by the investigators in failing to interview these witnesses at all
as well as the Adjudicator’s failure to properly weigh evidence supporting Mr. Doe’s account of the Alleged Incident.
See Sec. IV(D)(I). lndeed, the Appeal Board states: “NYU’s lnvestigators should make all reasonable efforts to
identify and interview the Complainant’s suitemate, K.S. as Well as other students who were present at [R.A.’s] room
on March 17, 2017, and can testify to the Complainant’s level of intoxication at the time she left [R.A’s] room at the
end of the night. lnvestigators should also attempt to interview W.C, Who the Complainant requested be interviewed.
W.C. may Well have evidence that would be helpful in determining the Complainant’s level of intoxication and in
establishing a timeline for the evening.”

28 A copy of the November 27, 2018 lnvestigation Summary Report, herein referred to as the “Post-
Appeal Investigation Summary Report,” is annexed to the Ward Declaration as Exhibit 11.

23

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 25 of 40

Id. , p. 14.29 ln sum, of the seven witness statements, three specifically support Mr. Doe’s position
(K.S., C.G., S.S.) and three claim to have no knowledge of the issues involved (N.W., R.A., A.M.).
The remaining witness, W.C., admitted that Ms. Doe contacted him in March 2018 to remind him
that he “saw me that night and how intoxicated I was” and that she would like him to be a witness

¢CS

to how She was intoxicated.”’ Id

G. NYU’s Arbitrary Decision to Remand Proceedings to a New, Outside Adjudicator
Selected by NYU

On January 2, 2019, the OSC notified John Doe that it conducted “further investigation”
and that a second “Sexual Misconduct Hearing” will be held on January 28, 2019,30 In violation
of its own Procedure, requiring “pre-hearing” appointment of an “extemal adjudicator” for
designated reasons (see NYU Procedure at Ex. D to Ward Decl., Sec. IV(A)), NYU advised Mr.
Doe that the second Sexual Misconduct Hearing will take place before an external arbitrator, Hon.
Jane Cutler Greenspan. Ward Decl., 11 6-8, 32. Additionally, despite the prior Hearing and Appeal,
NYU advised Mr. Doe that the matter was referred to Ms. Greenspan for a “de novo determination”
of the alleged violation by John Doe. Id. Plainly, having been reversed on appeal for conducting
a biased investigation designed to achieve a predetermined result, NYU now seeks to reach its
intended result of a finding of misconduct by referring the matter to Ms. Greenspan, a fellow
“College and University Title IX” adjudicator and former sex crimes prosecutor selected sua
sponte by NYU for this process by NYU .31 Indeed, NYU has refused to disclose any information

to John Doe, including any potential conflicts of interest that may exist, regarding its appointment

 

29 We respectfully submit that, by the evidence, this kind of statement by Ms. Roe is abject defamation
of Mr. Doe’s character that is also causing ongoing harm to his reputation.

3° A copy of the Email from OSC to John Doe, dated January 2, 2019, is annexed to the Ward
Declaration as Exhibit 12.

31 A copy of Ms. Greenspan’s published curriculum vitae is annexed to the Ward Decl. as Exhibit 16.

24

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 26 of 40

of Ms. Greenspan.32 Also, inexplicably, NYU is departing from its own Procedure dictating that
only one “advisor” accompany the parties to the hearing (see NYU Procedure at Ex. D to Ward
Decl., Sec IV(B)(2)(a)), and has advised the parties that they may have two advisors accompany
them to this new hearing. Ward Decl., 11 33. In fact, further establishing its profound gender bias,
NYU previously denied Mr. Doe’s request to have more than one “advisor” at the first Hearing.
Id, 11 11.

STATEMENT OF LAW

A. Standards for Preliminary lninnction and Temporary Restraining Order

The purpose of a preliminary injunction is to preserve the status quo pending the final
determination of a dispute. See Arthur Guinness & Sons, PLC v. Sterling Pub. Co. , 732 F.2d 1095,
1099 (2d Cir. 1984); Fed. R. Civ. P. 65(a). A party seeking a preliminary injunction is required to
show (1) irreparable harm and (2) either (a) a likelihood of success on the merits, or (b) sufficiently
serious questions going to the merits of his claims to make them fair ground for litigation, plus a
balance of the hardships tipping in favor of the moving party.” KF ex rel. CF v. Monroe Woodbury
Central School District, 2012 WL 1521060, at * 4 (S.D.N.Y. Apr. 30, 2012) (quoting Plaza Health
Laboratories, Inc. v. Perales, 878 F.2d 577, 580 (2d Cir. 1980). Under the “serious questions”
standard, a preliminary injunction may be warranted even if the court cannot determine with
certainty that the moving party is likely to prevail on the merits of the underlying claims, but finds
that the costs outweigh the benefits of not granting the injunction. The moving party must show

not only that there are serious questions going to the merits, but also that the balance of hardships

 

32 See Ward Decl., 1111 2-8, attaching correspondence between NYU’s counsel, Metzler, and John Doe’s
counsel at Exhi|)its 2, 3 and 12. It seems clear that NYU is seeking to hold the hearing as soon as possible so that it
can escape holding the proceeding in accordance With the new guidelines set by the Secretary of Education Which
provide for cross-examination of accusers during sexual misconduct proceedings

25

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 27 of 40

tips decidedly in its favor. Citigroup Glob. Markets, 1nc. v. VCG Special Opportunities Master
Fund Ltd., 598 F.3d 30, 35 (2d Cir. 2010) (intemal citations and quotation marks omitted).

The Court may issue a TRO enjoining the complained of conduct until the preliminary
injunction motion can be heard, where “specific facts in an affidavit or verified complaint clearly
show that immediate and irreparable injury, loss, or damages will result to the movant before the
adverse party can be heard in opposition”. Fed. R. Civ. P. 65(b)(1). “The standard for granting a
TRO is similar to that applicable to a preliminary inj unction_the moving party must demonstrate
irreparable harm and either (1) a likelihood of success on the merits or (2) sufficiently serious
questions on the merits to make them fair ground for litigation and a balance of hardships tipping
decidedly in the moving party's favor.” Towers Fin. Corp. v. Dun & Bradstreet, 1nc. , 803 F. Supp.
820, 822 (S.D.N.Y. 1992) (citing Local 1814 1nt'l Longshoreman's Assoc. AFL-CIO v. New York
Shipping Assoc. 1nc., 965 F.2d 1224, 1228 (2d Cir.1992); Reuters Ltd. v. United Press 1nt'l,
1nc., 903 F.2d 904, 907 (2d Cir.1990)).

B. Stanrlartl for Title IX Claints

Title IX provides, in pertinent part, that “[n]o person in the United States shall, on the basis
of sex, be excluded from participation in, be denied the benefits of, or be subjected to
discrimination under any education program or activity receiving Federal financial assistance.” 20
U.S.C. Sec. 1681(a). As a school that receives federal funds, NYU is subject to Title IX. See Doe
v. Columbia Univ, 831 F.3d 46, 53 (2d Cir. 2016) (holding plaintiff sufficiently alleged “minimal
inference” required to plead gender bias against males accused of sexual assault) (citing Yusufv.

Vassar Coll., 35 F.3d 709, 714 (2d Cir. 2016)).33 lt is well-established that Title lX bars the

 

33 NYU’s own website establishes that it is the recipient of federal funding and this is
subject to Title IX prohibitions against gender bias. See, e.g.:

26

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 28 of 40

imposition of university discipline where gender is a motivating factor. See Doe v. Colgate Univ.,
No. 17-3594-cv, 2019 WL 190515, at * 5 (2d Cir. Jan. 15, 2019) (citing Yusuf, 35 F.3d at 714);
Doe v. Columbia Univ, 831 F.3d at 53 (citing Yusuf, 35 F.3d at 714)); DOe v. Rensselaer
Polytechnic Institute, No. 1:18-CV-1374, 2019 WL 181280, at * 3 (N.D.N.Y. Jan. 11, 2019).

ARGUMENT

As demonstrated in the accompanying declarations and discussed below, John Doe has
shown his likelihood of success on the merits of his claims against NYU, or, at the least, has
presented serious questions and a fair ground for litigation. Like the plaintiff in Doe v. Columbia,
John Doe has alleged a “minimal inference” of gender bias against him by NYU on the ground
that it, like Columbia, “chose to accept an unsupported accusatory version [of an alleged sexual
assault without consent] over Plaintiff"s, and even declined to explore the testimony of Plaintiff’ s
witnesses.” Doe v. Columbia Univ, 831 F.3d at 57. The additional facts alleged by John Doe in
this case provide further, substantial evidence of gender bias in this case, including recent criticism
of NYU’s previous lenient handling of sexual assault complaints by female students immediately
prior to its investigation of this matter, NYU’s own repeated, inexplicable departures from and
violations of its own Procedure in this matter, and the plainly biased statements made by the
Adj udicator at the first Hearing,

Moreover, the risk of irreparable harm absent injunctive relief is actual and imminent.

Contrary to its own Procedure, NYU has scheduled a second “Sexual Misconduct Hearing” for

 

https://www.nvu.edu/about/nolicies-guidelines-compliance/compliance/compliance-
matlers-newsletternnav-20 l 8lenrol1ment-management-cr.)mplialice-'litle-l`our.hlm1;

hltps:llwww.nvu .edtlladmissions/financial-aid-and-scholarships/scholarships-and-
grams.html; and

|itti)s:/fwww.livtl .edu/admissions/financial-aid-and-scholarships/federal-direct-loans.html.

27

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 29 of 40

Monday, January 28, 2019 at which Jane Roe’s entirely false and unsupported accusation that John
Doe had sexual intercourse with her while she was incapacitated will be heard “de novo” by a
fellow “College and University Title IX” adjudicator and former sex crimes prosecutor selected
by NYU. See supra, pp. 23-24. This proceeding, as the proceedings have been up until now, is
entirely motivated by NYU’s gender bias and intended to make John Doe the scapegoat for NYU’ s
prior failure to properly handle accusations of sexual assault by female students John Doe stands
to be suspended once again from his academic career and have an attendant notation on his
transcript that will irreparably damage his reputation and require him to explain forever to potential
graduate programs and employers the significant gap in his studies

Accordingly, for the reasons set forth herein, we respectfully request that the Court grant
John Doe’s motion for a temporary restraining order and preliminary injunction against defendant
NYU pursuant to Fed. R. Civ. P. 65 (b)(l)(A) for relief set forth in its Proposed Order to Show
Cause. A Proposed Order to Show Cause is annexed as Exhibit 1 to the Ward Decl.

I. IN THE ABSENCE OF A COURT ORDER, JOHN DOE WILL SUFFER
IRREPARABLE HARM

The risk of irreparable harm to John Doe absent injunctive relief is actual and imminent
for several, independent reasons m the hearing scheduled for Monday is, as the proceedings
have been up until now, is entirely motivated by NYU’s gender bias and intended to make John
Doe the scapegoat for NYU’s prior failure to properly handle accusations of sexual assault by
female students lndeed, contrary to its own Procedure, NYU has scheduled a second “Sexual
Misconduct Hearing” for Monday, January 28, 2019 at 10:00Al\/1 at which Jane Roe’s entirely
false and unsupported accusation that John Doe had sexual intercourse with her while she was
incapacitated will be heard “de novo” by a fellow “College and University Title IX” adjudicator

and former sex crimes prosecutor selected by NYU. See supra, p. 24-25. ln effect, on Monday,

28

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 30 of 40

John Doe is going to be re-tried by a new arbitrator self-selected by NYU who, based upon her
curriculum vitae, likely shares its bias against males alleged to have committed a sexual assault.
Unless the Court enjoins NYU from proceeding with this “de novo” hearing, Mr. Doe’s right to
due process will be violated.

Critically, since NYU has arbitrarily referred this matter to a “de novo” proceeding by an
external adjudicator after the “Pre-Hearing” stage in violation of its own Procedure (Sec. IV(A))
and contrary to the Appeal Panel Decision remanding the matter to the OSC for “further
proceedings,” John Doe’s right to appeal any “de novo” decision by the newly appointed external
adjudicator is entirely unclear. Given NYU’s repeated departures from its own Procedure thus far,
it is more than a fair inference that John Doe may not have any right to an appeal a determination
made by the external adjudicator following the hearing on Monday.

M, NYU is plainly seeking to hold this “re-tria ” of John Doe as soon as possible in
light of the fact that new legislation that will dramatically alter the conduct of Title IX proceedings
in a fashion that is intended to provide more balance and protection to the accused in these
circumstances including by allowing cross examination of Jane Roe.34 lndeed, as set forth above
(see supra p. 7, f.n. 3), the comment period for the new guidelines expires on January 28, 2019 -
the same date as the scheduled “de novo” hearing. Tellingly, NYU refused to extend the date for
the hearing, originally scheduled for Friday, January 25, 2019, beyond Monday, January 28, 2019
despite the fact that John Doe was not scheduled to return from overseas until the start of classes

on Monday. Ward Decl., 11 8. For this additional reason, unless the Court grants his request for

 

34 lndeed, cross-examination has been recognized as the greatest legal engine ever invented for
discovery of the truth, Lilly v. Virginia, 527 U.S. 116, 124 (1999), and has been ruled to be required for basic
due process in campus disciplinary cases, Donohue v. Baker, 976 F. Supp. 136 (N.D.N.Y. 1997). Yet, in a case
where Defendant NYU relied upon a credibility assessment, no cross-examination Was available and no sworn

testimony was taken in violation of basic fairness Injunctive relief is required to stop this from happening again.

29

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 31 of 40

injunctive relief, John Doe’s due process rights and rights to a fair and equitable hearing will be
violated. lndeed, injunctive relief is warranted and has already been held to be appropriate on this
ground by Federal Appellate and District Courts.35

Lird, in a matter of days, John Doe stands to be suspended once again from his academic
career and have an attendant notation on his transcript that will irreparably damage his reputation
and require him to explain forever to potential graduate programs and employers the significant
gap in his studies and require him to reveal that he was found guilty of sexual misconduct by NYU.
See supra, pp. 7-8. This has been held to constitute the necessary “irreparable harm” for the
imposition of injunctive relief. See Entry Granting Motion for Preliminary Injunction entered by
the United States District Court for the Southern District of lndiana (Terre Haute Div.) in the matter
Benjamin King v. DePauw University, Cause No. 2:14-cv-70-WTL-DKL (Aug. 22, 2014).36
Moreover, as a result of this ongoing arbitrary and biased process, Mr. Doe has already suffered a
gap in his attendance due to his initial suspension. See Declaration of John Doe, sworn to on
January 23, 2019, hereinafter “Doe Declaration,” at 11 15. Additionally, his academic performance
has been ~ and continues to be ~ negatively impacted by these proceedings Id., 1111 15-16.
Additionally, Mr. Doe is suffering acute emotional distress as a result of NYU’s unceasing
campaign to make him the scapegoat for its past failure to properly investigation and punish prior

allegations of sexual assault by female students Id., 11 17. He should not be forced to the stress

 

33 See, e.g., Doe v. Univ. of Cincinnati, No. 16-4694 (611‘ Cir. Sept. 25, 2017) (upholding District
Court’s decision granting preliminary injunction on the ground that plaintiffs right to due process Were violated
because plaintiff was not given the opportunity to confront and cross-examine his accuser at a disciplinary hearing
Where credibility of both accuser and accused Were in issue in the exact circumstances at issue here, i.e. John Doe
maintains that the sex was consensual and Jane Roe claims that it Was not); Doe v. Rensselaer Polytechnic lnstitute,
2019 WL 181280, at * 4 (noting that plaintiff filed his Title IX action prior to a scheduled hearing and his motion for
a temporary restraining order and a preliminary injunction requesting, inter alia, that the Court enjoin defendants from
holding a hearing until after the proposed Title IX regulations became effective was granted).

36 A copy of this decision is annexed to the Ward Decl. as Exhibit l4.

30

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 32 of 40

endure a re-trial conducted by a former sex crimes prosecutor at NYU’s latest whim at the start of
a new school semester.
II. THE BALANCE OF HARMS WEIGHS IN FAVOR OF INJUNCTIVE RELIEF
The imminent harm that John Doe faces is caused by NYU’s violation of his constitutional
right to due process and his right to be free from gender discrimination under Title IX. Any
potential harm to NYU as a result of an injunction is far outweighed by these potential serious
violations of John Doe’s fundamental rights to due process and not to be discriminated against on
the basis of his gender. See John Doe v. The Pennsylvania State Universily, No. 17-CV-01315
(U.S. Dist. Ct., Middle Dist. PA. Aug. 18, 2017) (granting injunctive relief based upon findings
that John Doe demonstrated that in the absence of immediate relief during the pendency of
litigation, his constitutional rights would be violated and that “vindication of John Doe’s
constitutional rights is itself a more compelling public interest weighing in favor of injunctive
relief”).37
III. JOHN DOE IS LIKELY TO SUCCEED ON THE MERITS OF HIS CLAIMS
A complaint under Title IX alleging “facts that support a minimal plausible inference of []
discrimination” based upon gender will be sufficient to satisfy a plaintiff’ s pleading burden. Doe

v. Columbia Univ, 831 F.3d at 56. Moreover, a plaintiff asserting a Title IX claim of gender

“7 775

discrimination is entitled to a temporary presumption of “’discriminatory motivation”’ in the

¢GJ'

initial pleading stage and until the defendant presents evidence of its justification for the adverse

799

action, joining issue on plaintiff’ s claim of discriminatory motivation. Doe v. Columbia Univ,

831 F.3d at 53 (quoting Littlejohn v. City ofNew York, 795 F.3d 297 (2d Cir. 2015) for analysis of

 

37 A copy of this decision is annexed to the Ward Decl. as Exhibit 15.

31

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 33 of 40

application of factors established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) in
Title VII cases to Title IX cases).

Here, John Doe has more than sufficiently met this standard by alleging that NYU reached
“erroneous outcome” reached by NYU on the basis of gender bias at the first Sexual Misconduct
Hearing and is proceeding with a second “de novo” hearing in the face of further exculpatory
evidence obtained through further investigation by the NYU lnvestigators as set forth in their
November 27, 2018 Supplemental Investigative Report following the Appeal Panel Decision,
Under the law, a plaintiff sufficiently alleges an “erroneous outcome” by alleging: (1) “articulable
doubt” as to the accuracy of the outcome of the disciplinary proceeding; and (2) that gender bias
was a “motivating factor” behind the erroneous finding.”’ Doe v. Colgate, 2019 WL 190515, at *
5 (citing Yusuf, 35 F.3d at 715); Doe v. Syracuse, 341 F.Supp.3d 125, 136-37 (N.D.N.Y. 2018)
(same); Rolph v. Hobart and William Smith Colleges, 271 F.Supp.3d 386, 401 (W.D.N.Y. 2017)
(same). Both elements are met here.

A. The ComplaintAlleges “Articulable Doubt”As to Outcome of N Y U ’s Hearing

As a matter of law, an Appeal Panel has already determined that NYU reached an erroneous
outcome. Doe v. Colgate, 2019 WL 190515, at * 5 (citing Yusuf, 35 F.3d at 715). The fact that
the NYU lnvestigators conducted further investigation and interviewed seven additional witnesses
whose testimony completely and unequivocally precludes any possible finding that Ms. Roe was
in a state of “incapacitation” at the time of the Alleged Incident and further discredits her version
of events but has nonetheless scheduled a second “de novo” Sexual Misconduct Hearing
unequivocally establishes that NYU has repeatedly determined there to be sufficient evidence of

misconduct to warrant further proceedings (most recently in the November 27, 2018 Supplemental

32

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 34 of 40

Investigation Summary Report) in error and thus far surpasses the minimum requirement of

“articulable doubt.” 1d.

B. T he Complaint Alleges Substantially More Tlian a “Minimal Plausible Inference”
of Gender Diserimination

As to the second requirement for a Title IX claim based upon an “erroneous outcome,” i.e.
that gender bias was a “motivating factor,” it is a matter of Second Circuit law that the plaintiff
“needs to present only minimal evidence supporting an inference of discrimination.” Doe v.
Columbia, 831 F.3d at 53-56. See also Yusuf, 35 F.3d at 715 (“We believe that Yusuf’s complaint
suffices to survive a motion to dismiss with regard to his claim that, because of his gender, he was
erroneously found to have harassed [a female student]”); Prasad v. Cornell Universily, Civ. Action
No. 5:15-cv-322, 2106 WL 3212079, at *15-17 (N.D.N.Y. Feb. 24, 2016) (holding plaintiff
sufficiently alleged that gender bias was a motivating factor behind an erroneous finding that he
committed a sexual assault based upon “a host of facts demonstrating particular evidentiary
weaknesses in the case against him” and “procedural flaws” resulting from a “clear outcome bias”
that “deprived him of the presumption of innocence, shifted the burden to him to prove Doe’s
capacity to consent, and deprived him of the ability to receive a fair adjudication”)

As stated by the Second Circuit in Doe v. Columbia, “the temporary presumption afforded
to plaintiffs in employment discrimination cases under Title Vll applies to sex discrimination
plaintiffs under Title IX as well.” Id at 56. Accordingly, “a complaint under Title IX, alleging
that plaintiff was subjected to discrimination on account of sex in the imposition of university
discipline, is sufficient with respect to the element of discriminatory intent, like a complaint under
Title Vll, if it pleads specific facts that support a minimal plausible inference of such
discrimination Id (Emphasis added.) Thus, the pleading burden that must be satisfied by John

Doe in this case is “that the alleged facts need support only a minimal inference of bias.” Id

33

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 35 of 40

(Emphasis added). ln Doe v. Columbia, the Second Circuit held that the plaintiff sufficiently
demonstrated a “minimal plausible inference” of pro-female sexual discrimination by alleging that:
(i) the investigator and the panel declined to seek out potential witnesses plaintiff had identified as
sources of information favorable to him; (ii) the investigator and panel failed to act in accordance
with University procedures; and (iii) reached conclusions that were incorrect and contrary to the
evidence. Id. at 56-57. John Doe has alleged all of this and more in his Complaint here.

Lir_st, John Doe allegation that the OSC and NYU lnvestigators repeatedly failed to
interview witnesses, including those identified by Jane Roe who ultimately contradicted her
accusation, in advance of the first Sexual Misconduct Hearing support a finding of gender bias
See Compl., 1111 26-27. lndeed, it was not until an Appeal Panel determined that the evidence did
not support the Adjudicator’s Decision and ordered the OSC to conduct “further investigation”
and expressly cited the NYU Investigators’ failure to interview witnesses “who may have evidence
that is highly probative of [Jane Roe’s] level of intoxication prior to her sexual encounter with
[John Doe] - prior to the hearing” that the NYU lnvestigators went back and interviewed these
witnesses Id. , 1111 40-42. Not surprisingly, the testimony of these witnesses (except for Ms. Roe’s
friend, W.C., that she encouraged to attest to her intoxication) overwhelmingly support John Doe’s
assertion (and evidence in the form of Ms. Roe’s own text messages) that Ms. Roe willingly
engaged in sexual intercourse with him and was by no means “incapacitated” as defined by NYU
Policy. Id., 11 43. lncredibly, in the face of even more evidence contradicting Ms. Roe’s
unsupported allegation against John Doe uncovered by further investigation, the OSC has once
again found sufficient evidence that John Doe violated NYU Policy by engaging in intercourse

with Jane Roe while she was allegedly incapacitated. NYU’s failure to interview key witnesses

34

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 36 of 40

demonstrates a gender bias against John Doe as a male accuser in favor of an alleged female victim.
See Doe v. Columbia, 831 F.3d at 56-58; Doe v. Syracuse, 341 F.Supp.3d at 138.

M, like the plaintiff in Doe v. Columbia, John Doe has alleged that NYU has
repeatedly failed to act in accordance with its own Procedure, and in direct contravention of John
Doe’s rights, in the process of investigating and adjudicating Jane Roe’s claim of sexual assault,
which further demonstrates a “minimal plausible inference” of gender discrimination on the part
of NYU. As alleged in the Complaint, NYU’s violations in this regard include: (i) failing to timely
conduct an investigation (which should have been “completed within thirty-five days from
initiation of the lnvestigation”) in accordance with NYU Procedure Section III(I)) (see Compl., 11
22); (ii) failing to hold a hearing “within sixg days of the initiation of the lnvestigation” in
accordance with Section IV(B)(l) (id.); (iii) referring the matter to an “external adjudicator” well
after the “pre-hearing” stage in violation of Section IV(A)(2) instead of complying with the Appeal
Panel Order that the OSC itself should hold “further proceedings” (see Compl., 1111 44-46); (iv)
failing to confront Jane Roe with questions submitted to the Adjudicator by John Doe’s attorney
at the Sexual Misconduct Hearing that would expose the contradictions and misstatements in her
testimony (id. 1[11 32-39); and (v) departing from NYU Procedure when it benefitted Ms. Roe and
denying Mr. Doe the same relief when previously requested by him (id 11 46). All of these alleged
facts support a plausible inference of gender bias See, e.g., Doe v. Columbia, 831 F.3d at 56-58;
Doe v. Syracuse, 341 F.Supp.3d at 138. See also Rolph, 271 F.Supp.3d at 402 (procedural and
investigative failures such as failing to confront Jane Roe with questions submitted by the accused
and to preserve evidence, together with allegations of public pressure, supported the inference of

gender bias against male accused of sexual assault).

35

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 37 of 40

M, like the plaintiff in Doe v. Columbia, John Doe has alleged that NYU has
voluntarily chosen to accept an unsupported accusatory version of the Alleged Incident by Jane
Roe in the face of overwhelming evidence (including text messages and witness testimony)
refuting any finding of misconduct by John Doe, See Compl., 1111 32-39. lndeed, John Doe’s
allegations in this regard have already been substantiated by the Appeal Panel which held that the
Adjudicator’s finding of “sufficient evidence” of sexual assault due to Ms. Roe’s alleged
incapacitation as defined by NYU Policy following the Sexual Misconduct Hearing was in error.
See Appeal Panel Decision at Ex. 10 to Ward Decl. As expressly set forth in the Appeal Panel
Decision, the Adjudicator blatantly ignored evidence inconsistent a finding of incapacitation,
including the text messages Ms. Roe herself submitted to the investigators, and the statements
provided by Ms. Roe’s friend, E.G., that “she did not remember helping Complainant back to her
room and told lnvestigators that she believed Complainant was exaggerating her level of
intoxication when the videos were taken.” Id, p. 7.

The Appeal Panel also found that NYU’s Title IX lnvestigators did not interview witnesses
“who may have evidence that is highly probative of Complainant’s level of intoxication prior to
her sexual encounter with Respondent - prior to the hearing.” Id, p. 8. The fact that NYU
subsequently interviewed those witnesses and, by its own Supplemental lnvestigation Report, their
testimony overwhelmingly supports finding John Doe innocent of the alleged violation, but is
nonetheless proceeding with a second, “de novo,” Sexual Misconduct Hearing before a self-
selected “extemal adjudicator” is substantial evidence of gender bias lndeed, it shows that NYU
is willing to go to any extreme to find John Doe guilty of misconduct and must be stopped by this

Court.

36

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 38 of 40

M, like the plaintiff in Doe v. Columbia, John Doe also alleges that NYU has
discriminated against him due to extreme pressure to hold males accountable for sexual assault
following criticism that it failed to do so in the past, is sufficient to establish a “minimal plausible
inference” of gender discrimination on the part of NYU. See Compl., 11 33. As stated by the
Second Circuit in Doe v. Columbia, “[t]here is nothing implausible or unreasonable about the
Complaint’s suggested inference that the panel adopted a biased stance in favor of the accusing
female and against the defending male varsity athlete in order to avoid further fanning the
criticisms that Columbia turned a blind eye to such assaults.” See Doe v. Columbia, 831 F.3d at
58. See also Rolph, 271 F.Supp.3d at 401 (citing Doe v. Columbia and stating “Plaintiff`s
allegations concerning the Hujj"zngton Post blog post and the commencement of the New York
Times investigation in February 2014 ~ months before his expulsion - support Plaintiff` s allegation
that some public pressure already existed when [the college] took action against him”). Lest there
be any doubt that the same goes for NYU in this matter, in this case, the Adjudicator expressly
admitted in his Decision finding John Doe guilty of sexual assault that his decision was not the
product of an objective view of the evidence, but rather motivated by his own bias that Jane Roe,
as the female, was a victim of her encounter with John Doe, the male and, even worse, that he did
not think ._1 ohn Doe was sufficiently sorry for the “harm” and “impact” of his actions (which he
steadfastly denies) upon Jane Roe. See Aug. 27, 2918 Decision at Ex. 8 to Ward Decl.

C. John Doe is Also Liker to Succeed on the Merits of His Arlrlitional Claims

1n his Complaint, John Doe also alleges claims for: (i) breach of contract (Compl., Count
11 at 111165-70); (ii) breach of the covenant of good faith and fair dealing (id., Count 111 at 1111 71-
74); and (iii) a declaratory judgment (id , Count IV at 1111 75-77). John Doe is also likely to succeed

on the merits of these additional claims First, as to the breach of contract and breach of covenant

37

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 39 of 40

of good faith and fair dealing claims, John Doe alleges numerous, ongoing breaches of NYU’s
Procedure. See supra pp. 35-36. lt is well-settled law that “’[u]nder New York law, ‘when a
student is admitted to a school, an implied contract arises between the student and the school”’ and
that the contract terms are supplied by the regulations made available to the student and “’ [i]mplicit
in this contract is that the university must act in good faith in dealing with the student.”’ Doe v.
Colgate University, 2019 WL 190515 at *8 (quoting Dasrath v. Ross Univ. Sch. OfMed., 494
F.App’x 177, 178 (2d Cir. 2012).) Accordingly, John Doe has sufficiently alleged all of the
elements of a breach of contract claim as well as a claim for breach of covenant of good faith and
fair dealing.

S_ecpgl_, John Doe has sufficiently alleged a cause of action for a declaratory judgment
The Declaratory Judgment Act “confers on federal courts unique and substantial discretion in
deciding whether to declare the rights of litigants.” Gelmart Indus., 1nc. v. Eveready Battery Co.,
120 F. Supp. 3d 327, 330 (S.D.N.Y. 2014) (intemal quotation marks omitted). There must be
“substantial controversy, between parties having adverse legal interests, of sufficient immediacy
and reality to warrant the issuance of a declaratory judgment.” 1d. Underlying John Doe’s action
for declaratory judgment is his claim that defendant NYU has violated Title IX. Title IX provides
that “[n]o person in the United States shall, on the basis of sex, be excluded from participation in,
be denied the benefits of, or be subjected to discrimination under any education program or activity
receiving Federal financial assistance.” 20 U.S.C. § 1681(a). The Second Circuit recognizes that
“[c]ases attacking university disciplinary proceedings on the ground of gender bias fall generally
within two categories The first category is an ‘erroneous outcome’ theory, under which ‘the claim
is that the plaintiff was innocent and wrongly found to have committed an offense.’ The second

category is a ‘selective enforcement’ theory. The claim ‘asserts that, regardless of the student's

38

Case 1:19-cv-00744-ALC Document 7 Filed 01/25/19 Page 40 of 40

guilt or innocence, the severity of the penalty and/or the decision to initiate the proceeding was
affected by the student's gender.’ Plaintiffs ‘may plead in the alternative that they are in both
categories.”’ Rolph v. Hobart & William Smith Colleges, 271 F. Supp. 3d 386, 399 (W.D.N.Y.
2017) (citations omitted). John Doe is likely to succeed on his Title 1X claim under both an
erroneous outcome theory and a selective enforcement theory. Accordingly, he is likely to succeed
on the merits of his claim for declaratory judgment that defendant’s policies and procedures violate
Title IX.

CONCLUSION

For the foregoing reasons, John Doe respectfully requests that this Court grant him a
temporarily restraining order ) to enjoin NYU from holding a “Sexual Misconduct Hearing” that
it has scheduled for Monday, .1 anuary 28, 2019 and a preliminary injunction enjoining NYU from
taking any action with respect to adjudicating any determination of John Doe’s responsibility for
an alleged violation of NYU’s Sexual Misconduct, Relationship Violence, and Stalking Policy
pending the ultimate resolution of this action, along with the additional relief sought in his
proposed order, and such other and further relief as this Court may deem just and proper.

Dated: New York, New York
January 24, 2019
BARToN LLP

ames E. Heavey, '~ .(JH1551)
Laura-Michelle l-- rgan, Esq. (LR7799)
Michael C. War _. Esq. (MW4565)

711 Third Avenue, 141h Floor
New York, New York 10017
(212) 687-6262
`|heaveyga)bar[onesg.c:om

lmhorgan@bartonesq.com
m Ward fill bn rio nesq .co m

 

Attorneys for Plainti]YJohn Doe

39

